Citation Nr: 1101189	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-00 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a back 
disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for residuals of a head 
trauma.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to service connection for a psychiatric 
disability, to include depression, anxiety, and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In September 2010, the Veteran testified before 
the undersigned at a Travel Board hearing.

The Board notes that during the pendency of the Veteran's appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
held that the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issues of 
service connection for depression and service connection for 
anxiety have been combined.  In addition, at his hearing, the 
Veteran raised the issue of service connection for PTSD, which 
has now been associated with the current claim for psychiatric 
disability on appeal.

The issues of service connection for head trauma residuals, 
headaches, dizziness, psychiatric disability, and a back 
disability, are addressed in the REMAND portion of the decision 
below and are REMANDED to the Department of Veterans Affairs 
Regional Office.

FINDINGS OF FACT

1.  In April 1981, the RO denied service connection for a back 
disability.  The Veteran did not appeal.

2.  Evidence submitted since the RO's April 1981 decision 
includes new service department records dated in January 1979 
which show that the Veteran injured his back during service.


CONCLUSIONS OF LAW

1.  The RO's April 1981 rating decision which denied service 
connection for a back disability is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2010).

2.  New and material evidence has been received since the RO's 
April 1981 rating decision; thus, the claim of service connection 
for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.156(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the 
issue of whether new and material evidence has been received to 
reopen the claim of service connection for a back disability, the 
Veteran's claim is being granted to the extent that it is 
reopened.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

In an April 1981 rating decision, the RO denied service 
connection for a back disability on the basis that the service 
treatment records were negative for a back condition and a back 
condition was not shown on the last examination.   The Veteran 
was notified of this decision and of his appellate rights by 
letter dated May 14, 1981.  A notice of disagreement was not 
received within the subsequent one-year period.  Therefore, the 
RO's April 1981 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The United States Court of Appeals for Veterans Claims (Court) 
has held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

According to 38 C.F.R. § 3.156(c), at any time after VA issues a 
decision on a claim, if VA receives or associates with the claims 
file relevant official service department records that existed 
and had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim.  

In this case, the Veteran has submitted copies of service 
treatment records including a January 1979 record in which the 
Veteran reported that he injured his low back.  As a new service 
document (one not previously in the claims file) has 


been submitted, the claim must be reconsidered.  


ORDER

The application to reopen the claim of service connection for a 
back disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

At his personal hearing, the Veteran reported that he was 
receiving treatment from Ellen Malsky, M.D., as well as at the VA 
facility.  The Veteran also reported that he had received 
treatment at Whittier Health Center.  A letter has been received 
from Dr. Malsky pertaining to a back disability.  She also made 
reference to the claimed inservice head trauma and residual 
headaches, as well as current depression and anxiety.  However, 
her underlying clinical treatment records for the Veteran have 
not been obtained.  When reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the Veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  These records should be 
obtained in compliance with VA's duty to assist.  

The Veteran's service treatment records show that he was in a 
motor vehicle accident on January 5, 1979 and that he was 
initially treated at South Shore Hospital in Weymouth, 
Massachusetts.  His records from this hospital should be obtained 
on remand.

As noted above, the Veteran has submitted copies of additional 
service treatment records.  He stated that he sent away for his 
medical records and obtained these copies.  As it appears that 
the service treatment records obtained by the RO in 1981 are 
incomplete, an additional request for these records should be 
made.  The Veteran should also be asked to submit a complete copy 
of all service treatment records in his possession.  

In a July 2007 letter, Dr. Malsky stated that the Veteran 
received SSDI.  On remand, his complete records from the Social 
Security Administration (SSA) should be obtained.

The service treatment records show complaints with regard to 
back, head trauma/head issues, as well as psychiatric issues.  On 
August 23, 1978, the Veteran was seen after falling and hitting 
his head on concrete.  He had pain to the right side of his head.  
The diagnosis was head trauma and he was given a "head trauma" 
sheet to read.  A skull x-ray was negative.  On September 9, 
1978, the Veteran was seen for various complaints, including 
headaches.  A November 30, 1978 DA Form 3349 noted that the 
Veteran's screening indicated depression and excessive worry.  In 
January 1979, it was noted that the veteran had an auto accident 
and injured his low back.  Thereafter, he underwent physical 
therapy for low back pain.  In light of these findings, the 
Veteran should be afforded an appropriate VA examination(s) and 
nexus opinions should be obtained.  With regard to PTSD, as 
indicated above, this matter has been combined with the current 
appeal.  However, the Board recognizes that PTSD claims have 
particular considerations, including additional notice and 
potential development.  These matters should be addressed by the 
AOJ.  

Accordingly, this matter is REMANDED for the following actions:

1.  Inform the Veteran about the information 
and evidence not of record that is necessary 
to substantiate a claim for service 
connection for PTSD, including a statement 
describing his alleged in-service stressors; 
about the information and evidence that VA 
will seek to provide; and about the 
information and evidence that he is expected 
to provide.

2.  Contact the National Personnel Records 
Center and/or any other appropriate source 
and request a complete copy of the Veteran's 
service treatment records, to include all 
clinical and psychiatric records.

3.  Ask the Veteran to submit a copy of all 
service treatment records in his possession.

4.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records from 
the Boston VA Healthcare System, to include 
the Jamaica Plain, Boston, Brockton, and West 
Roxbury facilities, dated from 1980 to 
present.

5.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records from 
Ellen Malsky, M.D. and Whittier Health 
Center.  Actual treatment records, as opposed 
to summaries, should be obtained.

6.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records from 
South Shore Hospital in Weymouth, 
Massachusetts, dated in January 1979.

7.  Obtain from the SSA a copy of its 
determination and copies of all medical 
records underlying its determination awarding 
the veteran disability benefits.

8.  Thereafter, schedule the Veteran for a VA 
orthopedic examination.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  The examiner should review the 
claims folder in conjunction with the 
examination.  

The examiner should provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current back disability (i.e., 
lumbosacral strain, spurring of the anterior 
margins of the L3 through L5 disc spaces, 
narrowing of the disc space between L5-S1) 
had its clinical onset during service or is 
related to any inservice disease, event, or 
injury, to include the car accident in 
January 1979 and incidents of heavy lifting 
and moving described by the Veteran.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

9.  Schedule the Veteran for a VA 
neurological examination.  Any indicated 
tests should be accomplished.  The examiner 
should review the claims folder in 
conjunction with the examination.  

The examiner should provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current headache disability, 
any disability manifested by dizziness, 
and/or any other residuals of head trauma 
identified on examination had its clinical 
onset during service or is related to any in-
service disease, event, or injury, to include 
the August 23, 1978, in-service head trauma.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

10.  Schedule the Veteran for a VA 
psychiatric examination.  Any indicated tests 
should be accomplished.  The examiner should 
review the claims folder in conjunction with 
the examination.  

The examiner should identify all current 
psychiatric disorders found to be present 
(i.e., depression, anxiety, bipolar disorder, 
PTSD, etc.)

The examiner should provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current psychiatric disorder 
had its clinical onset during service or is 
related to any in-service disease, event, or 
injury, to include the in-service report of a 
positive screen for depression and excessive 
worry, as well as the  in-service car 
accident and the death of the Veteran's 
father.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

11.  Review the medical opinions obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner(s) 
for completion of the inquiry.

12.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


